DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Preliminary Amendment
Received 09/24/2020

	Claim(s) 1-11 and 13 are pending.
	Claim(s) 1-11 and 13 have been amended.
Claim(s) 12 has been cancelled.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claim(s) 1-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai, US PGPUB No. 20170053452 A1, hereinafter Arai, and further in view of Heo et al., US PGPUB No. 20180077409 A1, hereinafter Heo.

	
Regarding claim 1, Arai discloses a display control device for controlling a display device (Arai; a control circuit unit (i.e. display control device) for controlling a display device (i.e. HMD) [¶ 0071-0073], as illustrated within Fig. 5; moreover, display device (i.e. HMD) [¶ 0059-0061] in relation with a control circuit unit (i.e. display control device) [¶ 0062 and ¶ 0076-0077], as depicted within Fig. 1; furthermore, control circuit unit corresponds to an information processing terminal [¶ 0109 and ¶ 0112], as depicted within Fig. 20), the display control device comprising:
at least one memory configured to store computer program code (Arai; the control circuit unit (i.e. display control device), as addressed above, comprises at least one memory configured to store computer program code [¶ 0062, ¶ 0072 and ¶ 0074]; moreover, memory stored program and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125], in addition data storage medium [¶ 0124]); and 
at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code (Arai; the control circuit unit (i.e. display control device), as addressed above, comprises at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code [¶ 0062 and ¶ 0071-0072]; moreover, hardware configuration [¶ 0062, ¶ 0109, and ¶ 0112] in relation with executable code/instructions and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125]), said computer code including:
changer code configured to cause at least one of said at least one processor to change a sight line direction in a virtual space in accordance with a shift in orientation of the display device in a real space (Arai; the computer code, as addressed above implicitly includes (changer/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to change a sight line direction in a virtual space in accordance with a shift in orientation of the display device (i.e. HMD) in a real space [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]), the virtual space including a plurality of still and moving objects (Arai; the virtual space including a plurality of still and at least one moving/performance objects [¶ 0083-0086], as illustrated within Fig. 10; moreover, virtual space image [¶ 0077-0079] in relation with (virtual) imaging [¶ 0060-0061 and ¶ 0080-0082]); 
generator code configured to cause at least one of said at least one processor to generate an image representing a view of the virtual space in the sight line direction (Arai; the computer code, as addressed above implicitly includes (generator/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to generate an image representing a view of the virtual space in the sight line direction [¶ 0083-0086], as illustrated within Fig. 10; moreover, virtual space image [¶ 0077-0079] in relation with (virtual) imaging [¶ 0060-0061 and ¶ 0080-0082], as depicted within Fig. 8);
display controller code configured to cause at least one of said at least one processor to control the display device to display the generated image on a display included in the display device (Arai; the computer code, as addressed above implicitly includes (display-controller/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to control the display device (i.e. HMD) to display the generated image on a display included in the display device (i.e. HMD) [¶ 0080-0081 and ¶ 0083-0085], as illustrated within Fig. 6, Fig. 8, and Fig. 10; moreover, HMD in relation with the control circuit unit [¶ 0060-0061, ¶ 0073, and ¶ 0075], as depicted within Fig. 5); and 
specifier code configured to cause at least one of said at least one processor to specify a focus object among the objects (Arai; the computer code, as addressed above implicitly includes (specifier/functional) code configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to specify a focus object among the objects [¶ 0086, ¶ 0089, and ¶ 0096]; wherein, a focus object corresponds to a gaze duration of an advertisement [¶ 0088-0090, ¶ 0095, and ¶ 0101]), wherein the changer code is configured to cause at least one of said at least one processor to transfer an observation site about the focus object toward a direction opposite to a direction of change in the sight line direction (Arai; the (changer/functional) code, as addressed above, is configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to transfer an observation site (i.e. FOV, viewing region) about the focus object (i.e. gaze duration of an advertisement) toward a direction opposite to a direction of change in the sight line direction [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]; additionally, the user freely moves in the virtual space [¶ 0064, ¶ 0067, and ¶ 0084-0086], as illustrated within Fig. 2, Fig. 10, and Fig. 14), and the generator code is configured to cause at least one of said at least one processor to generate the image representing a view of the virtual space from the observation site in the sight line direction (Arai; the (generator/functional) code is configured to cause at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to generate the image representing a view of the virtual space from the observation site (i.e. FOV, viewing region) in the sight line direction [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]; additionally, the user freely moves in the virtual space [¶ 0064, ¶ 0067, and ¶ 0084-0086], as illustrated within Fig. 2, Fig. 10, and Fig. 14).  
Arai fails to explicitly disclose the virtual space including a plurality of moving objects.
However, Heo teaches the virtual space including a plurality of moving objects (Heo; the virtual space including a plurality of moving content elements/objects [¶ 0095-0097 and ¶ 0101-0104]; moreover, content element/object motion [¶ 0127 and ¶ 0130-0132], as illustrated within Figs. 6B-E).
Arai and Heo are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai, to incorporate the virtual space including a plurality of moving objects (as taught by Heo), in order to provide an improved alternate reality environment that allow for realism that reduces motion sickness and/or image lag (Heo; [¶ 0005-0006]).

Regarding claim 2, Arai in view of Heo further discloses the display control device according to claim 1, wherein the specifier code is configured to cause at least one of said at least one processor to operate (Arai; the (specifier/functional) code is configured to causes at least one of at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to operate [¶ 0083-0086]).
Heo further teaches the specifier code is configured to cause at least one of said at least one processor to specify the focus object determined on a predetermined basis to have a low value of a velocity component in an inter-image velocity of the object transferred from one position to another position in respective images (Heo; the (specifier/functional) code is configured to cause at least one of said at least one processor [¶ 0039] to specify the focus object (i.e. ROI) [¶ 0075-0077 and ¶ 0084] determined on a predetermined basis to have a low value (i.e. being of non interest) of a velocity/motion component in an inner/interior content motion (i.e. inter-image velocity) of the content element/object transferred from one position to another position in respective images [¶ 0176 and ¶ 0180-0184]; wherein, motion of a rendering view port or FOV is according to a value and/or threshold [¶ 0095-0097 and ¶ 0101-0104]; moreover, content element/object position transfer [¶ 0127 and ¶ 0130-0132], as illustrated within Figs. 6B-E; and moreover, region of interest and region of no interest [¶ 0185-0186]), the velocity component not resulting from movement of the object in the virtual space (Heo; the velocity/motion component not resulting from movement of the content element/object in the virtual space [¶ 0176 and ¶ 0180-0184]; moreover, motion of a rendering view port or FOV is according to a value and/or threshold [¶ 0095-0097 and ¶ 0101-0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Heo, to incorporate the specifier code is configured to cause at least one of said at least one processor to specify the focus object determined on a predetermined basis to have a low value of a velocity component in an inter-image velocity of the object transferred from one position to another position in respective images, the velocity component not resulting from movement of the object in the virtual space (as taught by Heo), in order to provide an improved alternate reality environment that allow for realism that reduces motion sickness and/or image lag (Heo; [¶ 0005-0006]).

Regarding claim 3, Arai in view of Heo further discloses the display control device according to claim 2, the changer code cause at least one of said at least one processor to operate (Arai; the (changer/functional) code is configured to causes at least one of at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to operate [¶ 0083-0086]).
Heo; when/if a plurality of focus objects (i.e. ROIs) are determined on the predetermined basis [¶ 0075-0077 and ¶ 0084] wherein, one or more conditions can be determined periodically [¶ 0095-0097 and ¶ 0101-0104]), the changer code causes at least one of said at least one processor to transfer the observation site about one of the focus objects having a minimum value of the velocity component (Heo; the (changer/functional) code causes at least one of said at least one processor [¶ 0039] to transfer the observation site (i.e. FOV) about one of the focus objects (i.e. ROIs) having a minimum value of the velocity component [¶ 0095-0097 and ¶ 0101-0104] when/if a plurality of focus objects (i.e. ROIs) are determined on the predetermined basis, as addressed above; moreover, content element/object position transfer [¶ 0127 and ¶ 0130-0132], as illustrated within Figs. 6B-E; and moreover, region of interest and region of no interest [¶ 0185-0186] in relation with a motion value and/or threshold [¶ 0176 and ¶ 0180-0184]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Heo, to incorporate wherein if a plurality of focus objects are determined on the predetermined basis, the changer code causes at least one of said at least one processor to transfer the observation site about one of the focus objects having a minimum value of the velocity component (as taught by Heo), in order to provide an improved alternate reality environment that allow for realism that reduces motion sickness and/or image lag (Heo; [¶ 0005-0006]).


Regarding claim 4, Arai in view of Heo the display control device according to claim 2, wherein the specifier code causes at least one of said at least one processor to acquire a preceding position and a subsequent position for each of the objects (Heo; the (specifier/functional) code causes at least one of said at least one processor, as addressed within the parent claim(s), to acquire a preceding position and a subsequent position for each of the content elements/objects [¶ 0095-0097 and ¶ 0101-0104]; moreover, content element/object position starting point to ending point [¶ 0127-0129], associated with a 1st image being a preceding position to that of a subsequent position 4th image in relation with content elements/objects [¶ 0130-0132], as illustrated within Figs. 6B-E; additionally, motion distance [¶ 0176 and ¶ 0180]), the preceding position being a position of the object in the virtual space immediately before the change in the sight line direction in an image generated immediately before the change in the sight line direction (Heo; the preceding position, as addressed above, being a position of the content element/object in the virtual space immediately before the change in the sight line direction in an image generated immediately before the change in the sight line direction [¶ 0130-0132]; moreover, with respect to a line of sight [¶ 0128-0129] a 1st image and associated content element/object is immediately before a 2nd image and associated content element/object, and the 2nd image and associated content element/object is immediately before a 3rd image and associated content element/object (and so on) [¶ 0130-0132], as illustrated within Figs. 6B-E), the subsequent position being a position of the object in an image to be generated immediately after the change in the Heo; the subsequent position being a position of the object in an image to be generated immediately after the change in the sight line direction [¶ 0130-0132]; moreover, with respect to a line of sight [¶ 0128-0129] a 4th image and associated content element/object is immediately after a 3rd image and associated content element/object, and the 3rd image and associated content element/object is immediately after a 2nd image and associated content element/object (and so on) [¶ 0130-0132], as illustrated within Figs. 6B-E), and the specifier code causes at least one of said at least one processor to specify a difference between the subsequent position and the preceding position as the velocity component of the object (Heo; the (specifier/functional) code causes at least one of said at least one processor, as addressed above, to specify a difference/distance between the subsequent position and the preceding position as the velocity/motion component of the content element/object [¶ 0095-0097 and ¶ 0101-0104]; moreover, ROI in relation with distance information [¶ 0112 and ¶ 0117]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Heo, to incorporate the specifier code causes at least one of said at least one processor to acquire a preceding position and a subsequent position for each of the objects, the preceding position being a position of the object in the virtual space immediately before the change in the sight line direction in an image generated immediately before the change in the sight line direction, the subsequent position being a position of the object in an image to be generated immediately after the change in the sight line direction, and as taught by Heo), in order to provide an improved alternate reality environment that allow for realism that reduces motion sickness and/or image lag (Heo; [¶ 0005-0006]).
Regarding claim 5, Arai in view of Heo further discloses the display control device according to claim 2, wherein the object having a minimum value of the velocity component is determined on the predetermined basis to have a low value (Heo; the content element/object having a threshold (i.e. minimum value) of the velocity component is determined on the predetermined basis to have a low value [¶ 0180-0184]; moreover, content element/object motion [¶ 0127 and ¶ 0130-0132], as illustrated within Figs. 6B-E; wherein, region of interest and region of no interest [¶ 0185-0186] is associated with a motion value and/or threshold [¶ 0095-0097 and ¶ 0101-0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Heo, to incorporate the object having a minimum value of the velocity component is determined on the predetermined basis to have a low value (as taught by Heo), in order to provide an improved alternate reality environment that allow for realism that reduces motion sickness and/or image lag (Heo; [¶ 0005-0006]).

Regarding claim 6, Arai in view of Heo further discloses the display control device according to claim 2, wherein the object having the velocity component of a Heo; the content element/object having the velocity/motion component of a predetermined threshold or less is determined on the predetermined basis to have a low value [¶ 0180-0184]; moreover, content element/object motion [¶ 0127 and ¶ 0130-0132], as illustrated within Figs. 6B-E; wherein, region of interest and region of no interest [¶ 0185-0186] is associated with a motion value and/or threshold [¶ 0095-0097 and ¶ 0101-0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Heo, to incorporate the object having the velocity component of a predetermined threshold or less is determined on the predetermined basis to have a low value (as taught by Heo), in order to provide an improved alternate reality environment that allow for realism that reduces motion sickness and/or image lag (Heo; [¶ 0005-0006]).

Regarding claim 7, Arai in view of Heo further discloses the display control device according to claim 2, wherein the object having the velocity component of which a ratio to the shift in orientation is less than a predetermined threshold is determined on the predetermined basis to have a low value (Heo; the content element/object having the velocity/motion component of which a ratio to the shift (i.e. distance, angle, rotation) in orientation is less than a predetermined threshold is determined on the predetermined basis to have a low value [¶ 0095-0097 and ¶ 0101-0104]; moreover, content element/object motion [¶ 0127 and ¶ 0130-0132], as illustrated within Figs. 6B-E; wherein, region of interest and region of no interest [¶ 0185-0186] is associated with a motion value and/or threshold [¶ 0180-0184]).  

Regarding claim 8, Arai in view of Heo further discloses the display control device according to claim 1, wherein the changer code causes at least one of said at least one processor to transfer the observation site in accordance with the change in the sight line direction (Arai; (changer/functional) code is configured to cause at least one of said at least one processor, as addressed within the parent claim(s), to transfer the observation site (i.e. FOV, viewing region) in accordance with the change in the sight line direction [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]; additionally, the user freely moves in the virtual space [¶ 0064, ¶ 0067, and ¶ 0084-0086], as illustrated within Fig. 2, Fig. 10, and Fig. 14).  

Regarding claim 9, Arai in view of Heo further discloses the display control device according to claim 8, wherein the changer code causes at least one of said at least one processor to transfer the observation site at an amount in proportion to an amount of the change in the sight line direction (Arai; the (changer/functional) code causes at least one of said at least one processor, as addressed within the parent claim(s), to transfer the observation site (i.e. FOV, viewing region) at an amount (i.e. pitch, yaw, roll) in proportion to an amount (i.e. pitch, yaw, roll) of the change in the sight line direction [¶ 0064-0066]; moreover, motion sensor in relation with HMD and control circuit unit [¶ 0062-0063 and ¶ 0077-0078]; additionally, the user freely moves in the virtual space [¶ 0064, ¶ 0067, and ¶ 0084-0086], as illustrated within Fig. 2, Fig. 10, and Fig. 14).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Arai discloses a non-transitory computer-readable information recording medium storing a program thereon (Arai; a non-transitory computer-readable information recording medium storing a program thereon [¶ 0062, ¶ 0072 and ¶ 0074]; moreover, memory stored program and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125], in addition data storage medium [¶ 0124]), the program causing a computer to function (Arai; program, as addressed above, causing a computer to function [¶ 0062, ¶ 0071-0072, and ¶ 0077]; moreover, hardware/computer configuration [¶ 0062, ¶ 0109, and ¶ 0112] in relation with executable code/instructions and/or data [¶ 0114-0116, ¶ 0121-0122, and ¶ 0125], as depicted within Fig. 20, further corresponding to control circuit [¶ 0062, ¶ 0071-0073, ¶ 0109, and ¶ 0112], as illustrated within Fig. 5).
(further refer to the rejection of claim 1)




Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Heo as applied to claim(s) 1 above, and further in view of Yamamoto, US Patent No. 6377277 B1, hereinafter Yamamoto.

Regarding claim 10, Arai in view of Heo further discloses the display control device according to claim 1, the generator code causes at least one of said at least one processor to operate (Arai; the (generator/functional) code causes at least one of said at least one processor [¶ 0062, ¶ 0072-0073, ¶ 0112, and ¶ 0122] to operate [¶ 0083-0086]).
Arai as modified by Heo fails to disclose to increase a transparency of another object other than the focus object among the objects, the other object hiding the focus object in a view of the virtual space in the sight line direction, and then generates an image. 
However, Yamamoto teaches wherein the generator code causes at least one of said at least one processor in increase a transparency of another object other than the focus object among the objects (Yamamoto; the (generator/functional) code causes at least one of said at least one processor [Col. 6, lines 5-29] in increase a transparency/translucent of another object (i.e. obstacle) other than the focus object (i.e. subject) among the objects [Col. 9, lines 46-59, Col. 11, lines 7-23 and lines 34-40, and Col. 13, lines 46-59], as illustrate within Fig. 2 and Figs. 5A-C), the other object hiding the focus object in a view of the virtual space in the sight line direction (Yamamoto; the other object (i.e. obstacle) hiding the focus object (i.e. subject) in a view of the virtual space in the sight line direction [Col. 8, lines 48-57, Col. 9, lines 39-65, and Col. 13, lines 46-59]), and then generates an image (Yamamoto; at least one processor in increase a transparency of another object (i.e. obstacle) other than the focus object (i.e. subject) among the objects, as addressed above, and then generates an image [Col. 9, lines 46-59, Col. 11, lines 7-23, and Col. 13, lines 46-59], as illustrate within Figs. 5A-C). 
Arai in view of Heo and Yamamoto are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Arai as modified by Heo, to incorporate wherein the generator code causes at least one of said at least one processor in increase a transparency of another object other than the focus object among the objects, the other object hiding the focus object in a view of the virtual space in the sight line direction, and then generates an image (as taught by Yamamoto), in order to provide an improved alternate reality environment that allow for better user immersion and/or movement within the environment (Yamamoto; [Col. 2, lines 4-55]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616